In re application of							:
Werner Droste et al.							:		
Serial No. 16/911,628							:	DECISION ON
Filed:	June 25, 2020 							:	PETITION
For:  ALUMINIUM ALLOY, METHOD FOR PRODUCING AN ALUMINIUM 	:
FLAT PRODUCT, ALUMINIUM FLAT PRODUCT AND USE THEREOF	:

This is a decision on the petition under 37 CFR 1.144 filed on January 18, 2022 to request to withdraw the restriction requirement made final in the Office Action of May 13, 2021. 

A Requirement for Restriction was mailed on January 07, 2021 that set forth a restriction requirement between the inventions drawn to a method of manufacturing an aluminum product (Group I, claims 1-9), an aluminum product (Group II, claims 10-12), and a method of using an aluminum product (Group III, claims 13-14). Applicants elected Group I with traverse in the response filed on April 07, 2021. A Non-final Office Action was mailed on May 13, 2021 that maintained the original restriction requirement and made this requirement final. The present petition was timely filed on December 28, 2021 requesting withdrawal of the restriction requirement.

The present Requirement for Restriction sets forth that Groups I and II are related as process of making and product made (see MPEP 806.05(f)), Groups II and III are related as product and process of use (see MPEP 806.05(h)), and Groups I and III are directed to distinct processes (see MPEP 806.05(j)).

Regarding the restriction between Groups I and II, per MPEP 806.05(f), a showing of distinctness between a process of making and a product made can be shown if either or both of the following can be shown:  (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process. The present requirement set forth that the process as claimed can be used to make another materially different product and that the product as claimed can be made by another materially different process. The Petition argues that the process as claimed could not be used to make 5083 aluminum alloy because the method of Group I specially requires a composition having an Mg content that is greater than permitted in 5083 alloy. This argument is persuasive. However, the restriction further set forth distinctness by setting forth that the product as claimed can be made by a continuous process that does not cast an aluminum melt to form an ingot, hot rolling the ingot to form a hot strip, cold rolling the hot strip to form a cold strip, and levelling the cold strip. The Petition argues the exemplary process disclosed in Grydin et al. cited in the Non-final Office Action demonstrates that a twin roll casting process could not be used for an alloy having a Mg content in excessive of 4.5 wt.%. It is agreed that the twin roll process disclosed in Grydin et al. appears to be limited to alloys having a Mg content of no more than 4.5 wt.%. However, Grydin et al. discloses several other alternative processes that are distinct from the presently claimed process of Group I. For example, open-mold casting (pg 109), slab casting (pg 113), and continuous extrusion (pg 114). Accordingly, it is deemed that the claimed product of Group II could be made by another materially different process. Thus, this argument is not persuasive.  


The Petition further argues that the restriction between Groups I and II and Group III is improper under 37 CFR 1.141(b) because restriction of the process of use claims can only be made where the process of making is distinct from the product. This argument is not persuasive for the reasons set forth above that the process of making claims (Group I) are distinct from the product claims (Group I).

For the above reasons, this petition is DENIED. Upon the mailing of this decision, this application will be forwarded to the Examiner for consideration of the response to the Final Rejection was filed on January 18, 2022.



/ALEXA D NECKEL/______________________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

REINHART BOERNER VAN DEUREN P.C.2215 PERRYGREEN WAYROCKFORD IL 61107